     Case 2:18-cv-01796-KJM-DB Document 90 Filed 09/30/20 Page 1 of 2

 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT
 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    JIMMIE STEPHEN,                                    No. 2:18-cv-1796 KJM DB P
12                       Plaintiff,
13           v.                                          ORDER
14    E. MONTEJO,
15                       Defendant.
16

17          Plaintiff, a state prisoner proceeding pro se, has filed this civil rights action seeking relief

18   under 42 U.S.C. § 1983. The matter was referred to a United States Magistrate Judge as provided

19   by 28 U.S.C. § 636(b)(1)(B) and Local Rule 302.

20          On April 2, 2020, the magistrate judge filed findings and recommendations, which were

21   served on all parties and which contained notice to all parties that any objections to the findings

22   and recommendations were to be filed within thirty days. Defendant has filed objections to the

23   findings and recommendations.

24          In accordance with the provisions of 28 U.S.C. § 636(b)(1)(C) and Local Rule 304, this

25   court has conducted a de novo review of this case. Having reviewed the file, the court finds the

26   findings and recommendations to be supported by the record and by the proper analysis.

27   Moreover, having reviewed the findings and recommendations the magistrate judge filed on June

28   12, 2020, the court is prepared to approve defendant’s motion to revoke plaintiff’s in forma
                                                         1
     Case 2:18-cv-01796-KJM-DB Document 90 Filed 09/30/20 Page 2 of 2

 1   pauperis (“IFP”) status. F&Rs, ECF No. 86, at 10 (recommending defendant’s motion to revoke
 2   plaintiff’s IFP status be granted and plaintiff ordered to pay the filing fee if he wishes to proceed
 3   because plaintiff has “unquestionably incurred far more than three strikes”); see Request for
 4   Judicial Not., ECF No. 78, at 2–3 (citing plaintiff’s extensive litigation history).
 5          Accordingly, IT IS HEREBY ORDERED that:
 6          1. The findings and recommendations filed April 2, 2020, are adopted in full;
 7          2. The claims against defendants Shute and Dhillon are dismissed from the third amended
 8   complaint without leave to amend;
 9          3. Plaintiff’s motion for preliminary injunctive relief (ECF No. 62) is denied;
10          4. Defendant’s motion to revoke plaintiff’s IFP status (ECF No. 77) is granted; and
11          5. This matter is referred back to the assigned magistrate judge for all further pretrial
12   proceedings.
13   DATED: September 30, 2020.
14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                         2
